EXHIBIT 10.10

 

 

TERADYNE, INC. 2006 EQUITY AND CASH COMPENSATION INCENTIVE PLAN

NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT AND TERMS

FOR U.S. RECIPIENTS

 

 

Name:

Employee ID:

In granting restricted stock units, Teradyne, Inc. (“Teradyne”) seeks to provide
employees of Teradyne and its subsidiaries with incentive to help drive
Teradyne’s future success and to share in the economic benefits of that success.
We all look forward to your contributions to that effort.

In recognition of your contributions to Teradyne, you have been granted an award
consisting of the right to receive a target of xx shares of Teradyne common
stock (“Target Performance-Based Shares”), which final number of shares shall be
determined by the Committee or Teradyne’s Board of Directors and based upon
achieving certain Performance Criteria over time (“Actual Performance-Based
Shares”). This grant was approved [—] (the “Effective Date”).

This award is subject to the Restricted Stock Unit Terms attached hereto and the
terms of the Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan
(the “Plan”). The shares covered by this award will be delivered upon attainment
of certain Performance Criteria as described in and subject to the vesting
conditions of the Restricted Stock Unit Terms.

The Plan prospectus, consisting of a “Participant Information” document that
summarizes the Plan and the complete Plan, is available on “In-Site,” Teradyne’s
internal Web site:

http://cms.corp.teradyne.com/insite/FunctionsGroups/GeneralAdministrative/HumanResources/GLOBALPOLICY/

EquityCompensationOptionsRSU%E2%80%99s/index.htm.

Please note that printed versions of the Plan prospectus documents are available
to you, at no charge, upon request to the HR Service Center, Teradyne, Inc., 600
Riverpark Drive, North Reading, MA 01864, (978) 370-3041.

 

TERADYNE, INC. LOGO [g651046ex10_10pg01.jpg] Charles J. Gray V.P., General
Counsel and Secretary

(2014 Performance-based RSU)

Grant #



--------------------------------------------------------------------------------

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT TERMS FOR U.S. RECIPIENTS

1. Award Grant, Vesting and Transfer

(a) Award Grant. Teradyne, Inc. hereby grants to the recipient an award (this
“Award”) of performance-based restricted stock units (the “RSUs”) under the
Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan (the “Plan”).
The RSUs represent the right of the recipient to receive that number of shares
of Teradyne common stock set forth in the Notice of Performance-Based Restricted
Stock Unit Grant and Terms (the “Notice of Grant”) attached hereto upon
satisfaction of the terms set forth in this Agreement. This Award is governed by
and subject to the terms of the Plan, the Notice of Grant and this Agreement.

Capitalized terms used but not otherwise defined herein will have the meaning
set forth in the Notice of Grant or the Plan. In the event of any
inconsistencies or differences between the Plan and these terms, the Plan shall
prevail. The terms governing this Award are intended to comply with all
applicable laws and regulations.

(b) Vesting of Award. None of this grant will be vested on the Effective Date.
The number of Actual Performance-Based Shares that will be allowed to vest is
uncertain at the time of the grant but is expected to be determined near the
three-year anniversary of the grant, based on the determination by the Committee
or Teradyne’s Board of Directors of the Performance Percentage. The “Performance
Percentage” is a percentage ranging from 0-200% determined using Performance
Criteria approved by the Committee or Teradyne’s Board of Directors for the
grant. The Performance Percentage shall be multiplied against the Target
Performance-Based Shares granted to derive the number of Actual
Performance-Based Shares. Except as provided in (c) below, this Award shall vest
with respect to 100% of the Actual Performance-Based Shares on the later of the
third anniversary of the Effective Date or the date the Board determines the
number of Actual Performance-Based Shares. The portion of the grant that is not
allowed to vest will be forfeited. Subject to the terms of the Plan, the
Committee shall have the right to accelerate the date that any installment of
this Award becomes vested, including, but not limited to, events such as
disability, death, retirement or upon the acquisition of control of Teradyne by
another entity.

(c) This Award will not vest further after termination of employment or other
business relationship except in limited certain circumstances. This Award will
not vest after the recipient’s employment or other business relationship with
Teradyne or its Subsidiaries ends, regardless of the reason, provided, however,
that (a) if the recipient’s employment or other business relationship with
Teradyne or one of its Subsidiaries ends on account of permanent disability or
death, prior to the determination of the Performance Percentage, then a pro
rated portion of the Actual Performance-Based Shares based on the number of days
of employment or other business relationship during the relevant performance
period shall automatically become vested in full on the date the Performance
Percentage is determined by the Committee or the Board of Directors.

Employment or another business relationship shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness or military obligations) provided that the period of such leave does
not exceed 90 days or, in the case of an employee, if longer, any period during
which the employee’s right to reemployment is guaranteed by statute. A bona fide
leave of absence with the written approval of the Committee shall not be
considered an interruption of employment or other business relationship,
provided that such written approval contractually obligates Teradyne or a
Subsidiary to continue the employment or other business relationship of the
recipient after the approved period of absence.

(d) No rights as stockholder; Issuance. The recipient shall not have any rights
as a stockholder in, to or with respect to any shares which may be covered by
this Award (including but not limited to the right to vote or to receive
dividends) until this Award is settled by issuance of shares to the recipient.
All shares issued in respect of this Award will be transferred or issued to the
recipient (or his or her estate, in the event of his or her death) as soon as is
practicable after the date the Actual Performance-Based Shares vest but, in any
event, within 2 1⁄2 months following the calendar year in which the Actual
Performance-Based Shares become vested (or any earlier date, after vesting, as
required to avoid characterization as non-qualified deferred compensation under
Section 409A of the Code). Teradyne will not be required to transfer or issue
any shares upon vesting of the Actual Performance-Based Shares until
arrangements satisfactory to it have been made by the recipient to address any
Tax-Related Items (as defined in Section 4 below) which might arise by reason of
the vesting of the Actual Performance-Based Shares and/or transfer or issuance
of shares.

(e) This Award may not be assigned or transferred. Other than as provided in
Section 11(a) of the Plan, this Award is not assignable or transferable (except
by will or the laws of descent and distribution).

 

2



--------------------------------------------------------------------------------

2. Capital Changes and Business Succession. Section 3(c) of the Plan contains
provisions for adjusting (or substituting) the number and class of securities,
vesting schedule, and other terms of outstanding stock-based awards granted
under the Plan if a recapitalization, stock split, merger, or other specified
event occurs, and the Committee determines that an adjustment (or substitution)
is appropriate. In that event, the recipient of this Award will be notified of
the adjustment (or substitution), if any, to this Award.

3. Employment or Business Relationship. Granting this Award does not imply any
right of continued employment or business relationship with Teradyne or its
Subsidiaries, and does not affect the right of the recipient, Teradyne or its
Subsidiaries to terminate the recipient’s employment or a business relationship
at any time.

4. Tax Obligations.

(a) Responsibility for Taxes. The recipient acknowledges that, regardless of any
action taken by Teradyne or, if different, the recipient’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the recipient’s participation in the Plan and legally applicable to
the recipient (“Tax-Related Items”), is and remains the recipient’s
responsibility and may exceed the amount actually withheld by Teradyne or the
Employer. The recipient further acknowledges that Teradyne and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this Award, including, but
not limited to, the grant, vesting or settlement of the RSUs, the subsequent
sale of shares acquired pursuant to such settlement and the receipt of any
dividends or other distributions, and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of this Award to
reduce or eliminate the recipient’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the recipient is subject to Tax-Related
Items in more than one jurisdiction between the Effective Date and the date of
any relevant taxable or tax withholding event, as applicable, the recipient
acknowledges that Teradyne and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(b) Tax Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, the recipient agrees to make adequate arrangements satisfactory to
Teradyne and/or the Employer to satisfy all Tax-Related Items. The recipient
authorizes Teradyne or its respective agents to satisfy the obligations with
regard to all Tax-Related Items by withholding in shares to be issued upon
settlement of the RSUs; provided, however, that the total Tax-Related Items
withholding where shares are being used to satisfy such tax obligations cannot
exceed Teradyne’s minimum statutory withholding obligations. If the obligation
for Tax-Related Items is satisfied by withholding in shares, for tax purposes,
the recipient is deemed to have been issued the full number of shares subject to
the vested RSUs, notwithstanding that a number of the shares are held back
solely for the purpose of paying the Tax-Related Items. In the event that such
withholding in shares is problematic under applicable tax or securities law or
has materially adverse accounting consequences, by the recipient’s acceptance of
this Award, the recipient authorizes and directs Teradyne and any brokerage firm
determined acceptable to Teradyne to sell on the recipient’s behalf a whole
number of shares from those shares issuable to the recipient as Teradyne
determines to be appropriate to generate cash proceeds sufficient to satisfy the
obligation for Tax-Related Items. If withholding is performed from proceeds from
the sale of shares acquired upon vesting of the RSUs, Teradyne shall withhold
for Tax-Related Items at minimum applicable rates. Alternatively, Teradyne, in
its sole discretion and pursuant to such procedures as it may specify from time
to time, may permit or require the recipient to satisfy his or her obligations
for Tax-Related Items, in whole or in part (without limitation) by delivery of
cash or check to Teradyne or the Employer, or Teradyne or the Employer may
withhold from the recipient’s wages or other compensation.

5. Retirement. Upon the recipient’s attaining both at least age sixty, and at
least ten years of service, the Award shall continue to vest in accordance with
its existing vesting terms upon the recipient’s retirement or termination, other
than for cause, as if the recipient’s employment had not been terminated.

6. Compliance with Laws. Shares to be issued under this Award are currently
registered under the United States Securities Act of 1933, as amended. If such
registration is not in effect at the time of vesting, the recipient will be
required to represent to Teradyne that he or she is acquiring such shares as an
investment and not with a view to the sale of those shares. Notwithstanding any
other provision of the Plan or the Agreement, unless there is an available
exemption from any registration, qualification or other legal requirement
applicable to the shares of common stock, Teradyne shall not be required to
deliver any shares of common stock issuable upon settlement of the RSUs prior to
the completion of any registration or qualification of the shares under any
local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the United States Securities and Exchange Commission
(“SEC”) or of any other governmental regulatory body, or prior to obtaining any
approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval Teradyne
shall, in its absolute

 

3



--------------------------------------------------------------------------------

discretion, deem necessary or advisable. The recipient understands that Teradyne
is under no obligation to register or qualify the shares with the SEC or any
state or foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, the
recipient agrees that Teradyne shall have unilateral authority to amend the Plan
and the Agreement without the recipient’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of shares.

7. Code Section 409A. This Award is intended to be exempt from the application
of Section 409A of the Code, and any ambiguities herein will be interpreted to
so comply. Teradyne reserves the right, to the extent Teradyne deems necessary
or advisable in its sole discretion, to amend or modify the terms of this Award
(or the Plan) or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take other actions,
including any amendments or actions that would result in a reduction to the
benefit payable under this Award, in each case, without the consent of the
recipient of the Award, as may be necessary to ensure that all vesting or
settlement provided under this Award are made in a manner that complies with
Section 409A of the Code or to mitigate any additional tax, interest and/or
penalties or other adverse tax consequences that may apply under Section 409A of
the Code if compliance is not practical; provided, however, that nothing in this
Section 7 creates an obligation on the part of Teradyne to modify the terms of
this Award or the Plan. In that light, Teradyne makes no representation that the
terms of this Award will comply with Section 409A of the Code or that the
settlement under Award will not be subject to taxes, interest and penalties or
other adverse tax consequences under Section 409A of the Code. In no event
whatsoever shall Teradyne or any of its affiliates be liable to the recipient of
this Award or any other party for any additional tax, interest, penalties or
other liability that may be imposed on the recipient of this Award by
Section 409A of the Code or for any action taken by Teradyne with respect
thereto.

8. Governing Law and Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the Commonwealth of Massachusetts,
without regard to the conflict of law provisions, as provided in the Plan. For
purposes of litigating any dispute that arises under this Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Massachusetts, agree that such litigation shall be conducted in
the courts of Middlesex County, or the federal courts for the United States for
the District of Massachusetts, where this grant is made and/or to be performed.

9. Electronic Delivery and Acceptance. Teradyne may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The recipient hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by Teradyne or a
third party designated by Teradyne.

10. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

11. Imposition of Other Requirements. Teradyne reserves the right to impose
other requirements on the recipient’s participation in the Plan, on the RSUs and
on any shares of common stock acquired under the Plan, to the extent Teradyne
determines it is necessary or advisable for legal or administrative reasons, and
to require the recipient to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

12. Waiver. The recipient acknowledges that a waiver by Teradyne of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
recipient or any other recipient.

13. No Advice Regarding Grant. Teradyne is not providing any tax, legal or
financial advice, nor is Teradyne making any recommendations regarding the
recipient’s participation in the Plan, or the recipient’s acquisition or sale of
the underlying shares of common stock. The recipient is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.

 

4